
	
		I
		111th CONGRESS
		1st Session
		H. R. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Campbell (for
			 himself, Mr. Burton of Indiana,
			 Mr. Davis of Tennessee, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  taxpayers to make contributions to the Federal Government on their income tax
		  returns.
	
	
		1.Short titleThis Act may be cited as the
			 Put Your Money Where Your Mouth Is Act
			 of 2009.
		2.Donation to the
			 Federal Government through the income tax system
			(a)General
			 ruleSubchapter A of chapter 61 of the Internal Revenue Code of
			 1986 (relating to returns and records) is amended by adding at the end the
			 following new part:
				
					IXDonation to the
				Federal Government
						
							Sec. 6097. Donation to the Federal
				  Government.
						
						6097.Donation to
				the Federal Government
							(a)General
				ruleEvery taxpayer who makes
				a return of the tax imposed by subtitle A for any taxable year may designate
				that an amount (not less than $1) in addition to any payment of tax for such
				taxable year shall be deposited in the general fund of the Treasury and shall
				be made available as provided in appropriation Acts.
							(b)Manner and time
				of designationAny designation under subsection (a) for any
				taxable year—
								(1)shall be made at the time of filing the
				return of the tax imposed by subtitle A for such taxable year and in such
				manner as the Secretary may by regulation prescribe, except that such
				designation shall be made either on the first page of the return or on the page
				bearing the taxpayer’s signature, and
								(2)shall be
				accompanied by a payment of the amount so designated.
								(c)Treatment of
				amounts designatedFor purposes of this title, the amount
				designated by any taxpayer under subsection (a) shall be treated as a
				contribution made by such taxpayer to the United States on the last date
				prescribed for filing the return of tax imposed by subtitle A (determined
				without regard to extensions) or, if later, the date the return is
				filed.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 61 of
			 such Code is amended by adding at the end thereof the following new
			 item:
				
					
						Part IX. Donation to the Federal
				Government.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
